DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/02/2021, after Ex Parte Quayle on 10/13/2021, in which claim 11 is currently amended, claims 2-6, 12-13, 16, 18, and 20 have been canceled while claims 1,7-10,14-15,17,19, 21, and 22 have been previously presented. By this amendment, claims 1,7-11,14-15,17,19, 21, and 22 are still pending in the application.
Allowable Subject Matter
Claims 1,7-11,14,15,17,19,21, and 22 (renumbered 1-12) are objected to but are otherwise allowable over the prior art of record.
Regarding claim 1: The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “wherein the information includes a first information and a second information, the first information indicates that the target temperature when the remaining capacity is lower than a first remaining capacity threshold is a first target temperature, and the second information indicates that the target temperature when the remaining capacity is equal to or higher than the first remaining capacity threshold is a second target temperature which is higher than the first target temperature, and the controller is configured to execute a first heating process to heat the battery to the first target temperature using the heater, when the vehicle is stopped, the battery is not on charge, the obtained remaining capacity is lower than the first remaining capacity threshold, and the obtained temperature is lower than the first target temperature, and execute a second heating process to heat the battery 
As in claim 11: The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “an occupant identifying  device configured to identify an occupant who has boarded the vehicle, wherein the controller is configured to obtain a travel history of the vehicle operated by the identified occupant, and when the travel history of the identified occupant indicates that the vehicle traveled with a high output exceeding the normal output range for the vehicle, the controller sets the target temperature for heating the battery which is not on charge while the vehicle is stopped to a target temperature higher than a target temperature when the vehicle traveled with a low output within the normal output range for the vehicle”.
Claim 14 depend directly from claim 11 and therefore is also allowable for the same reasons.
Claim 7-10, 15,17,19,21, and 22 depend directly from claim 1 and therefore are also allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2017/0347396 to Yeung et al., (Yeung) discloses temperature manipulating apparatus and method of preparation thereof.
USPAT 11,097,635 to Seo discloses the general state of the art regarding a battery heat management integration system and operation method thereof.
USPAT 9,796,241 to Takeuchi et al., (Takeuchi) discloses the general state of the art regarding a vehicle temperature control apparatus and in-vehicle thermal system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 1, 2022